Citation Nr: 1019956	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pes planus, status post 
operative (also claimed as posterior tibial dysfunction).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Coast Guard from 
March 1963 to January 1967.  He also had periods of service 
in the Army Reserve from April 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the claim has in the past been phrased 
as service connection for bilateral pes planus, status post 
operative, secondary to external tibial torsion.  However, 
the Board notes that the Veteran originally claimed the 
disability as posterior tibial dysfunction secondary to 
iatrogenic pes planus.  A VA examiner in November 2002 
diagnosed bilateral pes planus secondary to external tibial 
torsion.  The September 2006 VA examiner explained that 
external tibial torsion would actually cause a supinated foot 
and that pes planus is not acquired by external tibial 
torsion.  The Veteran is not service-connected for any 
disability, and the issue as previously phrased is confusing, 
in that the term "secondary" is actually a legal term of 
art.  Thus, for the sole purpose of simplifying the issue, it 
is being revised to reflect the claim as service connection 
for pes planus, status post operative (also claimed as 
posterior tibial dysfunction).

In September 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In November 2005 and November 2008, the Board remanded this 
case for further evidentiary development.  The case has now 
been returned to the Board for further appellate action.



For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim.

Pursuant to the Board's November 2008 remand, the RO/AMC was 
instructed to undertake all appropriate development in order 
to obtain the Veteran's entire service personnel file for his 
membership in the Army Reserve from April 1982 to July 2002, 
to include documentation of the specific dates on which he 
was placed on orders for active duty, active duty for 
training, and inactive duty for training, with the 78th 
Division, 9th Battalion while stationed at Fort Dix, New 
Jersey.  Pursuant to this process, the RO/AMC was instructed 
to contact official sources, including the National Personnel 
Records Center (NPRC), U.S. Army Reserve Personnel Command, 
and the Veteran's Reserve unit.

In a November 2008 letter, the AMC appropriately contacted 
the Veteran and asked him to provide more evidence, to 
include any personnel records he has, as well as specific 
unit information, dates, and locations, with regard to his 
service in the Army Reserve from April 1982 to July 2002.  In 
response, the Veteran submitted all of the records which he 
claimed to have in his possession pertaining to his Army 
Reserve service, including military orders, a chronological 
statement of retirement points, enlistment/reenlistment 
documents, and promotion orders.  In a December 2008 letter 
submitted along with these records, the Veteran acknowledged 
that the documents he was submitting did not constitute his 
complete file, and he stated that he was sure that if the 
Army Retirement Center (not the Coast Guard Retirement 
Center) were contacted, then all of his orders for active 
duty, active duty for training, and inactive duty for 
training with the 78th Division at Fort Dix could be 
obtained.  However, the Board notes that the RO/AMC did not 
undertake any further development to obtain any additional 
records.  Such must be accomplished on remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (the Court has held 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

Also pursuant to the Board's November 2008 remand, the AMC 
properly arranged for a VA examination of the Veteran by an 
orthopedic physician to determine the nature of his bilateral 
pes planus, and its possible relationship to service.  
Following review of the claims file and examination of the 
Veteran, the examiner was asked to provide the several 
opinions. 

During a November 2009 examination, a VA examiner (a Doctor 
of Podiatric Medicine) examined the Veteran's feet 
thoroughly.  Despite indicating at the beginning of the 
examination report that he had reviewed the claims file, the 
examiner later noted in the Medical Opinion section of the 
report that he did not review any private medical records or 
service medical records, but that he did review the Veteran's 
VA treatment records.  The examiner went on to note that 
there was no objective evidence that pes planus began during 
1963 to 1967.  In response to the four questions which he was 
asked to answer, the examiner summarized the questions and 
then stated as follows: "is less likely as not (less than 
50/50 probability) caused by or a result of None."  The 
examiner's rationale was stated as follows: "The bilateral 
pes planus is most likely congenital.  No history of trauma 
to promote a pes planus condition.  Nonservice activity such 
as running 6 miles per day is likely to worsen condition."  

In light of the above, on remand, the claims file should be 
returned to the November 2009 examiner for additional 
clarification.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake all 
appropriate development in order to 
obtain the Veteran's entire service 
personnel file for his membership in 
the Army Reserve from April 1982 to 
July 2002, to include documentation of 
the specific dates on which he was 
placed on orders for active duty, 
active duty for training, and inactive 
duty for training, with the 78th 
Division, 9th Battalion while stationed 
at Fort Dix, New Jersey.  Pursuant to 
this process, the RO/AMC should contact 
official sources, including the 
National Personnel Records Center 
(NPRC), U.S. Army Reserve Personnel 
Command, and the Veteran's Reserve 
unit.

2.  After associating with the claims 
folder all available records obtained 
pursuant to Instruction 1, return the 
claims file to the examiner who 
conducted the November 2009 VA foot 
examination, if available.  The 
examiner should review the entire 
claims file, and again respond to the 
following questions:

(a)  Is the Veteran's bilateral pes 
planus acquired or congenital?

(b)  Is there objective evidence that 
the pes planus arose during the 
Veteran's active duty service from 
1963 to 1967?

(c)  Did the pes planus have an acute 
onset as a result of a specific injury 
on active duty training or inactive 
duty training during the period from 
April 1982 to July 2002?

(d)  Is it more likely, less likely, 
or at least as likely as not that the 
Veteran's pes planus was permanently 
worsened beyond normal progress of the 
disorder by the 27 to 28 days of 
active duty training per year versus 
nonservice activities including 
running 6 miles a day during the 
remaining days of the year during the 
period from April 1982 to July 2002?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner determines that an examination 
of the Veteran is necessary to provide 
the requested opinions, then such 
examination should be scheduled.  If 
the previous examiner is no longer 
available, then the requested opinions 
should be rendered by another qualified 
examiner.

3.  To help avoid future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the development requested 
above as well as any additional 
development deemed necessary has been 
completed, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

